Judgment reversed on authority of Perkins v. Commissioners, 88 Ohio St., 495. See journal entry.
■ ' It is ordered and adjudged by this court, that the 'judgment of the said court of appeals be, and the *463same hereby is, reversed; and this court coming now to render such judgment as the court of appeals should have rendered . . o
It is ordered and adjudged that,the judgment of the court of common pleas be and the same hereby is reversed and said cause remanded to the- court of common pleas for a new trial, for the reason that said court of common pleas erred in .refusing - to submit the cause to the jury at the request of plaintiff in error.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur. ■ • ;